Case 3:21-cv-02886-JCS Document 1-2 Filed 04/21/21 Page 1 of 7




                   EXHIBIT
                      2
           Case 3:21-cv-02886-JCS Document 1-2 Filed 04/21/21 Page 2 of 7
Certificate of Registration
                      This Certificate issued under the seal of the Copyright
                      Office in accordance with title 17, United States Code,
                      attests that registration has been made for the work
                      identified below. The information on this certificate has         Registration Number
                      been made a part of the Copyright Office records.
                                                                                     VAu 1-089-810
                              ....1,     A             f. e. . . ,                        Effective date of
                                                                                            registration:
                      Register of Copyrights, United States of America                    February 20, 2012




  Title
                          Title of Work: Alexander Stross 65,323 Photographs 9/18/2011 - 1/24/2012
  Completion/Publication
              Year of Completion: 2011

  Author
                  ■             Author: Alexander Bayonne Stross
                      Author Created: photograph(s)

                             Citizen of: United States                            Domiciled in: United States

  Copyright claimant
             Copyright Claimant: Alexander Bayonne Stross
                                           616 Oakland Ave, Austin, TX, 78703

  Rights and Permissions
              Organization Name: Stross Arts
                                 Name: Alexander Bayonne Stross
                                 Email: abstross@gmail.com                                           Telephone:   512-586-1648
                              Address: PO Box 300459
                                           Austin, TX 78703 United States

  Certification
                                 Name: Alexander Bayonne Stross
                                  Date: January 25, 2012




                                                                                                                   Page 1 of 1
                                 Case 3:21-cv-02886-JCS Document 1-2 Filed 04/21/21 Page 3 of 7




                          Registration #: VAU001089810
                       Service Request #: 1-715599274
0000VA00010898100101
    11             I




                                        Austin, TX78703
Case 3:21-cv-02886-JCS Document 1-2 Filed 04/21/21 Page 4 of 7
Case 3:21-cv-02886-JCS Document 1-2 Filed 04/21/21 Page 5 of 7
Case 3:21-cv-02886-JCS Document 1-2 Filed 04/21/21 Page 6 of 7
Case 3:21-cv-02886-JCS Document 1-2 Filed 04/21/21 Page 7 of 7
